50 U.S. 522 (1850)
9 How. 522
THE PRESIDENT AND DIRECTORS OF THE BANK OF THE STATE OF ALABAMA, PLAINTIFF IN ERROR,
v.
ROBERT H. DALTON.
Supreme Court of United States.

*523 It was submitted on printed arguments by Mr. Featherston, for the plaintiff in error, and Mr. Adams, for the defendant in error. The arguments are very short, and may be inserted.
*526 Mr. Justice CATRON delivered the opinion of the court.
An action was brought by the plaintiff to recover of the defendant, *527 then a citizen of Mississippi, the sum of $1,844 debt, and $110 damages, the amount of a recovery had in the Circuit Court of Tuscaloosa County, and State of Alabama, on the 7th day of February, 1843, by the plaintiff against the defendant. This suit was instituted in the District Court of the United States for the Northern District of Mississippi, at Pontotoc. The writ was issued on the 10th day of November, 1846. The defendant, at the December term, 1846, pleaded the statute of limitations of 1844, which bars (1.) all suits on judgments recovered within the State after the lapse of seven years; and (2.) all suits on judgment obtained out of the State in six years, in cases of judgments thereafter rendered; and (3.) all suits on judgments obtained out of the State before the act was passed are barred, unless suit be brought thereon within two years next after the date of the act. On this latter provision the defence depends.
To this plea of the statute of limitations the plaintiff replied, that at the time of the rendition of the judgment in Alabama, the defendant was a citizen of the State of Alabama, and continued so to be up to the 10th of November, 1846, the day on which this suit was brought. To this replication there was a demurrer by the defendant, which the court sustained, upon the ground that the statute barred the action.
It would seem that the defendant removed his domicile from Alabama to Mississippi, and was followed by the judgment, and immediately sued on reaching there, as he does not call in question the allegation contained in the declaration that he was, when sued, a citizen of Mississippi.
The stringency of the case is, that the act of limitations of Mississippi invites to the State and protects absconding debtors from other States, by refusing the creditor a remedy on his judgment, which is in full force in the State whence the debtor absconded. And it is insisted, on behalf of the plaintiff, that here is a case where the laws of Mississippi did not operate on either party (plaintiff or defendant), nor on the foreign judgment, until the day on which suit was brought, and that therefore no bar could be interposed founded on the lapse of time, as none had intervened.
That acts of limitation furnish rules of decision, and are equally binding on the Federal courts as they are on State courts, is not open to controversy; the question presented is one of legislative power, and not practice.
In administering justice to enforce contracts and judgments, the States of this Union act independently of each other, and their courts are governed by the laws and municipal regulations *528 of that State where a remedy is sought, unless they are controlled by the Constitution of the United States, or by laws enacted under its authority. And one question standing in advance of others is, whether the courts of Mississippi stood thus controlled, and were bound to reject the defence set up under the State law, because, by the supreme laws of the Union, it could not be allowed.
The Constitution declares, that "full faith and credit shall be given in each State to the public acts, records, and judicial proceedings of every State. And the Congress may, by general laws, prescribe the manner in which such acts, records, and proceedings shall be proved, and the effect thereof." No other part of the Constitution bears on the subject.
The act of 26th May, 1790, provides the mode of authentication, and then declares, that "the said records and judicial proceedings, authenticated as aforesaid, shall have such faith and credit given to them in every court within the United States, as they have by law or usage in the courts of the State from whence the said records are or shall be taken."
The legislation of Congress amounts to this,  that the judgment of another State shall be record evidence of the demand, and that the defendant, when sued on the judgment, cannot go behind it and controvert the contract, or other cause of action, on which the judgment is founded; that it is evidence of an established demand, which, standing alone, is conclusive between the parties to it. This is the whole extent to which Congress has gone. As to what further "effect" Congress may give to judgments rendered in one State and sued on in another does not belong to this inquiry; we have to deal with the law as we find it, and not with the extent of power Congress may have to legislate further in this respect. That the legislation of Congress, so far as it has gone, does not prevent a State from passing acts of limitation to bar suits on judgments rendered in another State, is the settled doctrine of this court. It was established, on mature consideration, in the case of McElmoyle v. Cohen, 13 Peters, 312, and to the reasons given in support of this conclusion we refer.
But the argument here is, that the law of Mississippi carries with it an exception, for the palpable reason that neither party nor the cause of action was within the operation of the act for a single day before suit was brought.
1. The act itself makes no exception in favor of a party suing under the circumstances of these plaintiffs. So the Supreme Court of Mississippi held in the case of McClintock v. Rogers, 12 Smedes & Marsh. 702; and this is manifestly true on the face of the act.
*529 2. The legislature having made no exception, the courts of justice can make none, as this would be legislating. In the language of this court in the case of McIver v. Ragan, 2 Wheat. 29, "Wherever the situation of the party was such as, in the opinion of the legislature, to furnish a motive for excepting him from the operation of the law, the legislature has made the exception, and it would be going far for this court to add to those exceptions." The rule is established beyond controversy. It was so held by the Supreme Court of New York in Troup v. Smith, 20 Johns. 33; and again in Callis v. Waddy, 2 Munf. 511, by the Court of Appeals of Virginia; and also in Hamilton v. Smith, 3 Murph. 115, by the Supreme Court of North Carolina; and in Cocke and Jack v. McGinnis, Mart. & Yerg. 361, in the Supreme Court of Tennessee. Nor are we aware that, at this time, the reverse is held in any State of this Union. It is the doctrine maintained in Stowell v. Zouch, found in Plowden's Reports, and not departed from by the English courts, even in cases of civil war, when the courts of justice were closed and no suit could be brought.
In the first place, as the act of limitations of Mississippi has no exception that the plaintiff can set up, and as none can be implied by the courts of justice; and secondly, as the State law is not opposed to the Constitution of the United States or to the act of Congress of 1790, it is our duty to affirm the judgment.
The case of Dulles, Wilcox, and Welsh against Richard S. Jones (No. 108), being in all its features like the one next above, the judgment therein is also affirmed, for the reasons stated in the foregoing opinion.

Order.
This cause came on to be heard on the transcript of the record from the District Court of the United States for the Northern District of Mississippi, and was argued by counsel. On consideration whereof, it is now here ordered and adjudged by this court, that the judgment of the said District Court in this cause be, and the same is hereby, affirmed, with costs.